Order entered May 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00518-CV

                           IN RE SHARON LAURIETTE, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-12-07868

                                            ORDER
        Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses to the petition, if any, on or before June 1,

2015.


                                                      /s/   LANA MYERS
                                                            JUSTICE